Citation Nr: 1111379	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of renal carcinoma, status post right kidney nephrectomy.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an October 2007 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for renal carcinoma.  In a November 2007 rating decision, the RO continued the denial.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that although a mass in his Kidney was first noted in April 2006; VA did not notify him of such findings until January 2007.  It is contended that the delay in notice and treatment caused additional disability and reflected a lack of proper care.

In the November 2007 notice of disagreement, the Veteran's representative stated that the delay of nine months for the recommended follow-up treatment for the "suspicious lesions" resulted in a nephrectomy in March 2007.  The representative added that the nephrectomy might not have been needed if the Veteran had been treated immediately.  In a May 2010 Informal Hearing Presentation, the Veteran's representative stated that the delay in notification resulted in a more severe disability than if timely notice had been provided.  

A VA medical opinion was obtained in September 2007.  The opinion did not address the Veteran's specific contention that the delay in treatment caused additional disability and reflected a lack of proper care.  The examiner's opinion was that the Veteran's renal cell carcinoma was unrelated to VA's medical treatment.  

Furthermore, although the examiner found that there was no indication in the chart of a disability related to the Veteran's renal cell carcinoma or his treatment for cancer; a VA record dated in March 2009 indicates that the surgical resection of the Veteran's right kidney resulted in residual neuralgia/pain.  The physician preparing the treatment record also indicated that pain related to this condition contributed, in part, to the Veteran not being able to maintain any feasible employment.  

The current medical record suggests that the Veteran does have current residuals of renal cell carcinoma status post right kidney nephrectomy.  Regulations provide that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Therefore, a new VA examination is indicated.  

Additionally, it appears that pertinent medical records remain outstanding.  The Veteran reported that a right renal mass was first noted on a CT scan on April 25, 2006 at the Bay Pines VA Healthcare System.  A January 2007 VA CT scan of the abdomen/pelvis/chest revealed a nonspecific mass in the upper pole of the kidney, which was enlarged when compared to a prior study.  However, the April 2006 CT scan report and/or the "prior study" referenced to during the January 2007 CT scan has not been associated with the claims file.  Records generated by VA are constructively of record, and VA has a duty to obtain such records when they are relevant.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A remand is necessary to obtain the relevant VA treatment records, including the April 2006 CT scan of the kidney.

Finally, in April 2009 correspondence, the Veteran indicated that he had a claim pending for Social Security Administration (SSA) disability benefits.  However, the record is not clear as to the outcome of the Veteran's claim.  The actual decision by the SSA and the medical records that have been considered during the decision-making process are not of record.  These records are potentially pertinent to the Veteran's current claim.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records must therefore be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek all records pertaining to the Veteran's claim for SSA disability benefits, including SSA decisions and the medical records relied upon in making those decisions.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should also be documented in the claims file.

2.  The RO/AMC should contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated him for any kidney mass, renal cell carcinoma, or residuals of his nephrectomy and whose records are not found within the claims file.  Of particular interest are the results of the April 2006 CT scan of his kidney and any outstanding records of evaluation and/or treatment from the Bay Pines Healthcare System.  

After the Veteran has signed any necessary releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  Any negative search should be noted in the record and communicated to the Veteran.  If he fails to provide a necessary release, he should be advised that he may submit the records himself.

3.  Thereafter, schedule the Veteran for an appropriate VA examination.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should perform any tests or evaluations deemed necessary and identify any current disabilities related to the Veteran's renal cell carcinoma and residuals of right kidney nephrectomy.  The examiner should specifically address the following:

a) Is there a 50 percent probability or greater that the Veteran's renal cell carcinoma and right kidney nephrectomy were due to or the result of, or were hastened by VA medical treatment, to include a failure to diagnose and/or treat the Veteran's right renal mass from April 2006 to January 2007?  In addition, did any failure on the part of VA to timely diagnose and properly treat the disease or injury proximately cause the continuance or natural progress of the disease?

b) If so, was the failure to diagnose and/or treat the Veteran's right renal mass prior to January 2007 at least as likely as not due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA?  In this regard, the examiner is asked to comment on VA's failure to do any follow-up or any other diagnostic tests from April 2006 to January 2007.

c) Is there a 50 percent probability or greater that the proximate cause of the Veteran's renal cell carcinoma and right kidney nephrectomy were events which were not reasonably foreseeable by VA medical care providers in providing the treatment in question based on what a reasonable health care provider would have seen?

The reviewing physician is advised that the "proximate cause" is the action or event that directly caused the disease, as distinguished from a remote contributing cause.  The reviewing physician is also advised that "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault" may be shown by evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

All opinions should be supported by adequate rationale.  The examiner is advised that the Veteran is competent to report observable symptoms, injuries and diagnoses provided by treating medical personnel.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the necessary opinions to be provided.

4.  The RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  The claim should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


